t c memo united_states tax_court homero f meruelo petitioner v commissioner of internal revenue respondent docket no filed date howard w gordon leticia vega and alyssa r wan for petitioner w robert abramitis for respondent memorandum findings_of_fact and opinion lauber judge the internal_revenue_service irs or respondent deter- mined a deficiency of dollar_figure in petitioner’s federal_income_tax for 1all statutory references are to the internal_revenue_code code in effect for the years at issue and all rule references are to the tax_court rules of prac- tice and procedure we round all monetary amounts to the nearest dollar the deficiency stems from the partial_disallowance of a flow-through deduction for a net_operating_loss nol incurred in by an s_corporation in which petitioner held an interest which he sought to carry back to the question for decision is whether petitioner had sufficient basis in the s_corporation to absorb the entirety of this loss finding that he did not we conclude that the irs properly disallowed a portion of his claimed deduction for findings_of_fact the parties filed a stipulation of facts and a supplemental stipulation of facts with attached exhibits both of which are incorporated by this reference petitioner resided in florida when he petitioned this court petitioner is a real_estate developer in south florida who holds interests in numerous s_corporations partnerships and llcs one of these entities was mer- co of the palm beaches inc merco petitioner incorporated and elected s status for merco in date during he held of its stock 2ordinarily a taxpayer can carry an nol back only to the two taxable years preceding the loss_year see sec_172 however prompted by the fi- nancial crisis and at the direction of congress the irs for taxable years and allowed eligible small businesses to elect a carryback period of three four or five years see revproc_2009_52 2009_49_irb_744 petitioner properly made this election for petitioner incorporated merco to purchase a condominium complex in a bankruptcy sale in early the bankruptcy court approved the sale and re- quired merco to pay a dollar_figure million non-refundable deposit to secure the property to raise funds for his share of the deposit petitioner obtained a personal loan from city national bank of florida cnb petitioner transferred dollar_figure of the loan proceeds to merco group at akoya akoya an s_corporation in which he and his mother each held a interest on date akoya transferred into merco’s escrow account dollar_figure million--petitioner’s loan proceeds of dollar_figure plus dollar_figure of akoya’s own funds--to cover half of the required_deposit akoya had previously transferred to merco sufficient funds to cover the dollar_figure million balance of the deposit during merco entered into hundreds of transactions with various partnerships s_corporations and llcs in which petitioner held an interest collec- tively merco affiliates merco affiliates regularly paid expenses such as payroll costs on each other’s or on merco’s behalf to simplify accounting and enhance liquidity the payor company recorded these payments on behalf of its affiliates as accounts_receivable and the payee company recorded such items as accounts_payable during merco affiliates made payments in excess of dollar_figure million to or on behalf of merco merco repaid its affiliates less than dollar_figure million of these advances on december of each year merco’s books_and_records showed sub- stantial net accounts_payable to its affiliates luis carreras a certified_public_accountant prepared the tax returns filed by petitioner merco and the merco affiliates when preparing merco’s tax_return for a given year mr carreras would net merco’s accounts_payable to its affiliates as shown on merco’s books as of the preceding december against merco’s ac- counts receivable from its affiliates if merco had net accounts_payable as of that date mr carreras reported that amount as a shareholder loan on merco’s tax re- turn and allocated a percentage of this supposed indebtedness to petitioner on the basis of petitioner’s ownership interests in the various affiliates that had extended credit to merco in an effort to show indebtedness from merco to petitioner mr carreras drafted a promissory note dated date whereby petitioner made avail- able to merco a dollar_figure million unsecured line of credit at a interest rate mr carreras testified that at the time he prepared petitioner’s and merco’s tax returns for he would make an annual charge to merco’s line of credit for an amount equal to petitioner’s calculated share of merco’s net accounts_payable to its affiliates for the preceding year but there is no documentary_evidence that such adjustments to principal were actually made or that merco accrued interest annually on its books with respect to this alleged indebtedness there is no evidence that merco made any payments of principal or interest on its line of credit to petitioner and there is no evidence that petitioner made any payments on the loans that merco affiliates extended to merco when they transferred money to it or paid its expenses in merco incurred a loss of dollar_figure when banks foreclosed on the condominium complex it had purchased in merco reported this loss on form_1120s u s income_tax return for an s_corporation merco allocated of the loss to petitioner on schedule_k-1 shareholder’s share of income deduc- tions credits etc petitioner filed timely form sec_1040 u s individual_income_tax_return for and on his return he reported taxable_income of dollar_figure and tax due of dollar_figure on his return he claimed on form_4797 sales of business property an ordinary_loss deduction of dollar_figure this deduction re- flected a dollar_figure flow-through loss from merco dollar_figure netted against gains of dollar_figure from two other s_corporations in which he held in- terests after accounting for other income and deductions petitioner reported on his return an nol of dollar_figure in date he filed form_1045 appli- cation for tentative refund claiming an nol_carryback of dollar_figure from to after application of this nol_carryback his original tax_liability for dollar_figure was reduced by dollar_figure to dollar_figure on date the irs issued petitioner a refund of dollar_figure the irs selected petitioner’s and returns for examination it de- termined that his basis in merco was only dollar_figure viz the proceeds of the cnb loan that petitioner contributed to merco through akoya the irs accord- ingly disallowed for lack of a sufficient basis dollar_figure of the dollar_figure flow-through loss claimed for after disallowing part of the nol for the irs determined that peti- tioner’s nol_carryback to was limited to dollar_figure and that his correct_tax due for was dollar_figure because petitioner had reported a tax_liability of only dollar_figure for after application of the nol_carryback the irs deter- 3petitioner concedes the following adjustments to his return ad- ditional taxable dividend income of dollar_figure and additional taxable interest in- come of dollar_figure petitioner also concedes that the statute_of_limitations does not bar the assessment and collection of a deficiency if any for respondent agrees that petitioner had sufficient basis in merco to produce a deductible loss that eliminates any taxable_income for mined a deficiency of dollar_figure for that year the irs sent petitioner a timely notice_of_deficiency setting forth these adjustments and he timely peti- tioned the court for redetermination respondent agrees that petitioner is entitled to basis of dollar_figure in mer- co corresponding to funds that petitioner personally borrowed from cnb and con- tributed to merco through akoya in date petitioner contends that he has substantial additional basis in merco by virtue of inter-company transfers between merco and its affiliates at trial the parties introduced testimony bank records other documentary_evidence and spreadsheets in an effort to quantify the pay- ments and petitioner’s allocable share of the payments that merco affiliates made to or on behalf of merco during we find that petitioner’s allocable share of these payments was dollar_figure calculated as follows description amount petitioner’s share petitioner’s amount funds separately transferred by akoya in date petitioner’s share of funds trans- ferred by merco affiliates wholly or partly owned by petitioner wage expense defrayed by a merco affiliate as common_paymaster total dollar_figure dollar_figure -- -- big_number big_number big_number big_number opinion the irs’ determinations in a notice_of_deficiency are generally presumed correct and the taxpayer bears the burden of proving them erroneous rule a 290_us_111 the taxpayer bears the burden of proving his entitlement to deductions allowed by the code and of sub- stantiating the amounts of claimed deductions 503_us_79 sec_1_6001-1 income_tax regs in certain circum- stances the burden_of_proof on factual issues may shift to the commissioner see sec_7491 rule a petitioner does not contend that this provision ap- plies here and he thus bears the burden_of_proof i governing statutory and regulatory framework sec_1366 generally provides that the shareholders of an s corpora- tion are taxed currently on its items of income losses deductions and credits re- gardless of actual distributions however sec_1366 provides that the amount of losses and deductions taken into account by the shareholder may not exceed the sum of the adjusted_basis of the shareholder’s stock in the s cor- poration and the adjusted_basis of any indebtedness of the s_corporation to the shareholder any disallowed loss or deduction is treated as incurred by the cor- poration in the succeeding taxable_year with respect to the shareholder whose loss- es and deductions are limited sec_1366 once the shareholder in- creases his basis in the corporation any losses or deductions previously suspended become available to the extent of the basis increase the code does not specify how a shareholder may acquire basis in an s cor- poration’s indebtedness to him the legislative_history of the predecessor to sec_1366 states that losses are limited to the adjusted_basis of the shareholder’s investment in the corporation s rept no 1958_3_cb_922 we have construed investment for purposes of sec_1366 to mean an actual economic outlay by the shareholder 103_tc_711 a taxpayer makes an economic outlay sufficient to ac- quire basis in an s corporation’s indebtedness when he incurs a ‘cost’ on a loan or is left poorer in a material sense after the transaction 137_tc_46 aff’d 727_f3d_621 6th cir the taxpayer bears the burden of establishing his basis see id pincite petitioner contends that a regulation promulgated in applies to the transactions at issue in this case with the supposed result that he need not show an actual economic outlay in order to obtain increased basis in merco respondent concedes that these regulations apply to at least some of the transactions in ques- tion but he contends that petitioner’s interpretation of the regulation is flawed the secretary proposed sec_1_1366-2 income_tax regs in fed reg date and finalized the regulation in t d 2014_33_irb_342 the final_regulation provides the term basis of any indebtedness of the s_corporation to the share- holder means the shareholder’s adjusted_basis in any bona_fide indebtedness of the s_corporation that runs directly to the sharehold- er whether indebtedness is bona_fide indebtedness to a shareholder is determined under general federal tax principles and depends upon all of the facts and circumstances the secretary has provided that s_corporations and their shareholders may rely on sec_1_1366-2 with respect to indebtedness result ing from any transaction that occurred in a year for which the period of limitations on the as- sessment of tax has not expired before date sec_1_1366-5 in- come tax regs petitioner professes reliance on the new regulation and the peri- od of limitations on assessment has not expired as to the and tax years at issue see sec_6213 on the other hand many of the inter-company trans- actions on which petitioner relies to generate his basis occurred during and and the periods of limitations on assessment for those years appear to have expired long before date it is not clear how the new regulation would apply in these circumstances in our view it does not matter whether or to what extent the new regula- tion applies because the outcome would be the same in either event the test set forth in the new regulation--limiting basis to bona_fide indebtedness of the s cor- poration that runs directly to the shareholder --is the same test set forth in prior case law see eg hitchins t c pincite t he indebtedness of the s cor- poration must run directly to the shareholders 59_tc_172 clearly there must be a debt running directly to the share- holder in order to permit the deduction of a corporate net_operating_loss moreover the new regulation provides that the existence of bona_fide in- debtedness shall be determined under general federal tax principles the actu- al economic outlay doctrine is a general tax principle that this court has applied in cases too numerous to mention to determine whether a shareholder has made a bona_fide loan that gives rise to an actual investment in the corporation see eg hitchins t c pincite ruckriegel v commissioner tcmemo_2006_78 91_tcm_1035 oren v commissioner tcmemo_2002_172 84_tcm_50 aff’d 357_f3d_854 8th cir and principles developed in other tax contexts requiring that a corporation’s indebtedness to a shareholder be genuine and reflect economic reality apply with equal force for purposes of sec_1366 see eg 154_f3d_61 3d cir requiring objective indicia of an obligation to support the existence of indebtedness between related parties rev’g in part vacating in part tcmemo_1996_447 in short the controlling test under prior case law as under the new regula- tion dictates that basis in an s corporation’s debt requires proof of bona_fide in- debtedness of the s_corporation that runs directly to the shareholder sec_1_1366-2 income_tax regs requiring that the shareholder have made an actual economic outlay is a general tax principle that may be employed under the new regulation as it was applied under prior case law to determine whether this test has been met we therefore need not decide the precise extent to which the new regulation applies to the transactions at issue 4we have previously recognized that the actual economic outlay doctrine is congruent with the new regulation see eg phillips v commissioner tcmemo_2017_61 at n in support of a contrary conclusion petitioner cites the following statement in the preamble to the proposed_regulations these proposed_regulations require that loan transactions represent bona_fide indebtedness of the s_corporation to the shareholder in order to increase basis of indebtedness therefore an s_corporation shareholder need not otherwise satisfy the ‘actual economic outlay’ doctrine for purposes of sec_1366 fed reg date but in stating that a shareholder need not other- wise satisfy the actual economic outlay doctrine the preamble indicates that the doctrine is relevant in ascertaining whether loan transactions represent bona_fide indebtedness of the s_corporation to the shareholder in any event we never have understood the preamble to proposed_regulations to be precedential 73_tc_1121 n ii analysis petitioner advances two theories to support his claim to basis beyond the amount respondent has allowed his first argument is that the merco affiliates lent money to him and that he subsequently lent these funds to merco he refers to this as the back-to-back_loan theory his second argument is that he lent money to the merco affiliates and that they used these funds to pay merco’s expenses he refers to this as the incorporated_pocketbook theory we examine these argu- ments in turn a back-to-back_loan theory petitioner first contends that transactions among the merco affiliates should be recast as loans to the shareholders including himself from the creditor com- panies followed by loans from the shareholders including himself to merco the regulations recognize that back-to-back loans if representing bona_fide in- debtedness from the s_corporation to the shareholder can give rise to increased basis see sec_1_1366-2 example income_tax regs as noted previously the indebtedness of the s_corporation must run direct- ly to the shareholder in order to create shareholder basis hitchins t c pincite sec_1_1366-2 income_tax regs the corollary of this rule is that in- debtedness of an s_corporation running to an entity with passthrough character- istics which advanced the funds and is closely related to the taxpayer does not satisfy the statutory requirements hitchins t c pincite t ransfers between related parties are examined with special scrutiny and taxpayers bear a heavy burden of demonstrating that the substance of the transactions differs from their form ruckriegel t c m cch pincite for example in shebester v commissioner we rejected the taxpayer’s contention that loans from one controlled s_corporation sec_1 to another controlled s_corporation sec_2 were in substance a series of dividends to the shareholder from sec_1 followed by loans from the shareholder to sec_2 tcmemo_1987_246 53_tcm_824 ruling that the taxpayer may not easily disavow the form of this transaction similarly in burnstein v commissioner we upheld the transactional form originally selected by the taxpayer and gave no weight to an end-of-year reclassification of inter-company loans as shareholder loans tcmemo_1984_74 47_tcm_1100 see also meisner v commission- er tcmemo_1995_191 69_tcm_2505 these authorities dictate that petitioner’s back-to-back_loan argument must be rejected on the facts here first no loan transactions were contempor- aneously documented the dollar_figure transferred to merco in date was apparently booked as a capital_contribution by akoya the dollar_figure paid_by a merco affiliate as common_paymaster was booked as the payment of merco’s wage expenses and the dollar_figure of net inter-company transfers reflected hundreds of accounts_payable and accounts_receivable which went up and down depending on the various entities’ cash needs these inter-company accounts were recharacterized as loans to shareholders only after the end of each year when mr carreras prepared the tax returns and adjusted merco’s book entries to match the shareholder loans shown on those returns none of these transactions was contemporaneously booked as a loan from shareholders and petitioner has not borne the heavy burden of demonstrating that the substance of the transaction s differs from their form ruckriegel t c m cch pincite second even if we were to treat these transactions as loans merco’s indebt- edness ran to its affiliates not directly to petitioner see prashker t c pincite the dollar_figure that akoya contributed to merco moved from one controlled com- pany to another without affecting petitioner’s economic position in any way the same was true for the dollar_figure of merco wage expenses that an affiliate in its ca- pacity as common_paymaster paid on merco’s behalf and the same was true for the dollar_figure of net inter-company payments which merco uniformly booked as accounts_payable to its affiliates the affiliates advanced these funds to merco not to petitioner and to the extent merco repaid its affiliates’ advances--it made payments in excess of dollar_figure million during 2004-2008--it made the payments to its affiliates not to petitioner there is simply no evidence that merco and its affiliates when booking these transactions intended to create loans to or from petitioner mr carreras’ adjustments to a notional line of credit uniformly made after the close of each relevant tax_year do not suffice to create indebtedness to petitioner where none in fact existed see 54_tc_1287 dis- regarding promissory note that did not reflect an intent by both parties substant- ially contemporaneous to the time of such transfer to establish an enforceable obligation of repayment parson v commissioner tcmemo_1974_183 33_tcm_789 finding no indebtedness to common shareholder of multiple s_corporations which had loaned each other money until such time as the share- holder himself repaid the advances aff’d without published opinion 554_f2d_1070 9th cir as noted earlier a taxpayer in this setting may not easily disavow the form of th e transaction he has chosen shebester t c m cch pincite the 5there may have been non-tax reasons including restrictive covenants bind- ing the merco affiliates that would have prevented them from making loans in ex- cess of dollar_figure million to petitioner without securing them with any collateral peti- tioner submitted no evidence on this point transactions at issue took the form of transfers among various merco affiliates and we find that petitioner has not carried his burden of proving that the substance of the transactions differed from their form see meissner t c m cch pincite w e have consistently held that taxpayers are generally con- strained to be taxed in the same form in which they have chosen to operate un- like the dollar_figure that petitioner initially borrowed and contributed to merco he made no actual economic outlay toward any of the advances that merco’s affili- ates extended to it see hitchins t c pincite we accordingly find on the basis of all the facts and circumstances that none of the inter-company trans- actions mentioned above gave rise to bona_fide indebtedness from merco to peti- tioner under his back-to-back_loan theory b incorporated_pocketbook theory petitioner alternatively contends that he used the merco affiliates as an in- corporated pocketbook to pay merco’s expenses on his behalf where a taxpayer 6petitioner errs in relying on scott singer installations inc v commission- er tcmemo_2016_161 112_tcm_257 that was a worker classifica- tion case in which we had to decide whether certain transactions were properly characterized as the payment of wages or the repayment of loans id pincite here it is undisputed that transactions among the merco affiliates gave rise to ex- tensions of credit in the form of net accounts_payable by merco the central ques- tion is whether this indebtedness ran to the merco affiliates or petitioner and scott singer installations sheds no light on the proper resolution of that question uses a related_entity as an incorporated_pocketbook we have held that payments from that entity to the taxpayer’s s_corporation may constitute payments on the taxpayer’s behalf and thus give rise to increased basis see yates v commissioner tcmemo_2001_280 82_tcm_805 culnen v commissioner tcmemo_2000_139 79_tcm_1933 rev’d on other grounds 28_fedappx_116 3d cir for an incorporated_pocketbook to exist the taxpayer must establish that he had a habitual practice of having his wholly owned corporation pay money to third parties on his behalf broz t c pincite ruckriegel t c m cch pincite whether an entity functions as an incorporated_pocketbook presents a question of fact see broz t c pincite the facts of this case are a far cry from those in yates supra and culnen supra upon which petitioner relies first in each of those cases the taxpayer was the sole shareholder of the corporation that he used to disburse funds on his be- half here petitioner seeks to treat as his incorporated_pocketbook distinct merco affiliates many of these companies had co-owners besides petitioner and because the inter-company payments allegedly creating his basis involved netting hundreds of accounts_payable against hundreds of accounts_receivable petitioner is necessarily contending that his incorporated_pocketbook not only disbursed funds but regularly received them we have never found an incorporated_pocketbook on such facts second in yates and culnen each taxpayer established that he had the habitual practice of causing his wholly-owned company to pay his personal expenses t c m cch pincite t c m cch pincite petitioner has made no such showing putting aside the basis-related transactions at issue peti- tioner has not alleged or proven that the merco affiliates habitually or routinely paid his expenses so as to make them an incorporated_pocketbook broz t c pincite messina v commissioner tcmemo_2017_213 at frequent and habitual payments are key to a finding that a corporation served as an incorporated_pocketbook cf yates t c m cch pincite finding that the taxpayer had used his wholly owned corporation to pay his personal expenses over the course of several years third in yates and culnen each taxpayer actually disbursed his own funds through the entity we found to be his incorporated_pocketbook t c m cch pincite t c m cch pincite petitioner did not do this all of the funds in question were disbursed by merco affiliates to or on behalf of merco petitioner made no actual economic outlay hitchins t c pincite and he was at best a third-party beneficiary of these transfers finally in yates and culnen the transactions alleged to create basis were actually booked as loans the corporations contemporaneously recorded share- holder loans on their ledgers and payments of principal and interest were made on the loans yates t c m cch pincite culnen t c m cch pincite5 here by contrast the transactions were contemporaneously booked as capital contributions payroll expenses or inter-company accounts_payable and receivable merco’s net accounts_payable to affiliates were recharacterized as shareholder loans only after the close of each year when mr carerras prepared the tax returns and adjusted merco’s book entries to match no payments of prin- cipal or interest were ever made on these supposed shareholder loans see broz t c pincite rejecting incorporated_pocketbook theory where corporation made year-end adjustments reclassifying advances as shareholder loans wilson v commissioner tcmemo_1991_544 rejecting reclassification of transactions on the basis of year-end journal entries for these reasons we find that petitioner has not carried his burden of prov- ing that he used the merco affiliates as an incorporated_pocketbook to pay merco’s expenses under this theory as under his back-to-back_loan theory peti- tioner seeks to disavow the form of inter-company extensions of credit in an effort to generate basis for himself because petitioner has not established the existence of bona_fide indebtedness running from merco directly to him he is not entitled to the increased basis he claims hitchins t c pincite sec_1 a i income_tax regs we accordingly conclude that respondent properly reduced petitioner’s allowable nol_carryback to to reflect the foregoing decision will be entered for respondent 7petitioner errs in seeking to accomplish the same result by invoking the doctrine_of constructive receipt see sec_1_451-2 income_tax regs this doctrine addresses a timing issue viz whether an item_of_income is includible in a taxpayer’s gross_income regardless of actual receipt it has no conceivable rele- vance in determining whether a taxpayer has made an actual economic outlay suf- ficient to create increased basis in the stock or indebtedness of an s_corporation
